Citation Nr: 1313336	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-47 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to May 1974.  He had prior and subsequent service in the Air Force Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In July 2011, the Board remanded the case to afford the Veteran a VA examination and to obtain a VA medical opinion.  The VA examination was conducted in September 2011.  The VA examiner was asked to render an opinion, in part, on whether hypertension had onset during the period of on active duty for training from April 16, 1983, to April 30, 1983, or whether hypertension was a pre-existing condition that was aggravated by the period of active duty for training.  The VA examiner expressed the opinion that hypertension was not consistently shown during the period of active duty for training and that hypertension was not aggravated during the period of active duty for training.  

As the medical opinion is not adequate to decide the applicable theories of service connection, namely, direct service connection and service connection by aggravation, further development under the duty to assist is needed. 




Accordingly, the case is REMANDED for the following action: 

1.  Arrange to have the Veteran's file reviewed by a VA cardiologist, who has not previously evaluated the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that during the period of active duty for training (ACDUTRA) from April 16, 1983, to April 30, 1983:

a).  The blood pressure readings over the period from the 19th to the 26th of April 1983 were a progression of the blood pressure readings from 1974 to 1983, and a manifestation of hypertension, and, if so, did the blood pressure readings on ACDUTRA represent a permanent increase in hypertension, that is, a irreversible worsening, beyond the natural progress, as contrasted to a temporary worsening of symptoms, in the alternative, 

b).  The blood pressure readings represented the onset of hypertension from April 16, 1983, to April 30, 1983, considering accepted medical principles, pertaining to the history and basic character, origin, and development of hypertension. 

In formulating the opinion, please consider the following facts of the case, including a listing of the blood pressure readings:





During the period of active duty from October 1972 to May 1974, on a flight physical examination in June 1973, the blood pressure readings were 122/74, 118/82, 124/74.

After the period of active duty in May 1974 and before the period of (ACDUTRA) from April 16, 1983, to April 30, 1983, the blood pressure readings were: 

140/80 (October 1974, the Veteran requested diet pills for weight loss as were previously prescribed while he was on active duty, and Tennate was prescribed); 140/82 (November 1974); 138/94 (April 1975, a physician stated that the Veteran did not have hypertension); 136/84, 150/100 (May 1975); 140/100 July 1975); 136/90, 150/88 (August 1975); 138/90 (December 1975); 164/110 (February 1976); 130/80 (March 1976); 166/90 (April 1976); 120/84, 140/90 (May 1976);  140/78 (April 1977); 140/92 (August 1977); 132/90 (On examination for the Reserve in April 1978); 120/70 (June 1978); 140/88 (May 1979); 130/90 (September 1979); 160/82 (July 1980); 130/80 (October 1981); 138/80 (November and December 1981); and 110/78 (March 1983). 

During the period of ACDUTRA from April 16, 1983, to April 30, 1983, beginning on April 19, 1983, the six single readings over six days were: 168/92, 150/98, 138/90, 140/96, 140/92, and 124/82;  





After the period of ACDUTRA, ending in April 1983 and until hypertension was noted in May 1988, the blood pressure readings were: 

138/90 (May 1983); 146/82 (January 1984); 118/78 (July 1984); 130/90 (September 1984); 144/90 (May 1986); 144/88, 144/90 (June 1986); 110/80 (July 1986); 132/76 (September 1986); 150/84 (November 1986); 140/86 (April 1987); 142/110 (June 1987); 140/86 (September 1987); 144/90 (October 1987); 140/100 (December 1987); 140/80 (April 1988); 140/90 (May 1988, benign hypertension noted); 130/100 (June 1988);  158/104, 168/122, 130/102 (September 1988, started on hydrocholorthiazide), changed to Tenormin by December 1988).

2. After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 






Department of Veterans Affairs


